Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
2.	Claims 16-23, 26, and 30-32 are all the claims.
3.	Claim 16 is amended and Claim 35 is canceled in the Response of 7/25/2022. 
4.	Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2020.
5.	Claims 16-23, 26, and 31-32 are all the pending claims under examination.
6.	Applicants amendment to the claims raises new grounds for objection.
	
Information Disclosure Statement
7.	The IDS of 7/25/2022 has been considered and entered. The initialed and dated 1449 form is attached.


Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claims 16 and new claim 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn for the pending claim and moot for the canceled claim.	Applicants have amended Claim 16 to recite the VH/VL CDR1-3 for each of cetuximab and trastuzumab.

Claim Rejections - 35 USC § 112, fourth paragraph
9.	The rejection of Claim 35 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is moot for the canceled claim.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	The provisional rejection of Claims 16-23, 26, and 31-32 on the ground of nonstatutory double patenting as being unpatentable over claims 28, 32-33, 35-39 of copending Application No. 16/476,624 (reference application) is maintained. 
	Applicants allegation that the claims as amended are not obvious over the claims of the cited application, but that they would consider filing a terminal disclaimer to address this rejection once any claims are found allowable, is taken as a request to hold the provisional rejection in abeyance.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s Note: Applicants will need to establish the relationship between the four parties listed as applicants for the instant application. For example, see the filing receipt of 2/80/2020. Applicants will need to establish the existence of a joint research agreement.

    PNG
    media_image1.png
    222
    790
    media_image1.png
    Greyscale

	In addition, for a terminal disclaimer to meet the requirements of 37 CFR 1.321(d) it must identify the present extent of an applicant’s interest in the patent application. For example, the phrase “owner of the application” is not the same as 100% interest in the application. The terminal disclaimer should also refer to the patent owner as a grantee in an application that has yet to issue.
	
New Grounds for Objection
Claim Objections
11.	Claims 22-23 are objected to because of the following informalities:  each of the claims recite both cetuximab and trastuzumab.  The common names for each of the antibodies was replaced with the specific corresponding VH/VL CDR1-3 in generic Claim 16. For consistency amongst the claims appropriate correction is required.


Conclusion
12.	No claims are allowed.
13.	The following reference is pertinent to the claimed invention but is not effective prior art: See specification at p. 3 stating in part: “Wang S et al. (Cancer Lett 325(2):214-9 (2012 Dec 28) (PTO 892) engineered an anti-EGFR/HER2 bispecific antibody using trastuzumab and cetuximab. However, binding to both antigens was monovalent and not bivalent like in natural antibodies, and thus full potential of EGFR and HER2 inhibition may not have been reached.” Accordingly, the bivalency of the tandem (Fab)2 bispecific antibody is unexpected.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643